

117 HRES 448 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 448IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Chu (for herself, Mrs. Napolitano, Ms. Meng, Mr. Sablan, Mr. Bera, Mr. Peters, Mr. Lowenthal, Mr. Horsford, Ms. DelBene, Mr. Kahele, Mrs. Murphy of Florida, Ms. Stevens, Mr. Green of Texas, Mr. Trone, Mr. Kim of New Jersey, and Ms. Speier) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;Whereas the Asian-American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects;Whereas according to the United States Census Bureau, the Asian-American population grew faster than any other racial or ethnic group over the last decade, surging 81 percent between 2000 and 2019;Whereas there are approximately 22,900,000 residents of the United States who identify themselves as Asian and approximately 1,600,000 residents of the United States who identify themselves as Native Hawaiian or Pacific Islander, making up over 7 percent of the total United States population;Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;Whereas 2021 marks several important milestones for the Asian-American and Pacific Islander community, including—(1)the 45th anniversary of Presidential Proclamation 4417, dated February 19, 1976 (41 Fed. Reg. 7741), in which President Gerald Ford formally rescinded Executive Order 9066 (7 Fed. Reg. 1407; relating to authorizing the Secretary of War to prescribe military areas) and condemned the incarceration of United States citizens and lawful permanent residents of Japanese ancestry during World War II;(2)the 65th anniversary of the election to the House of Representatives of Dalip Singh Saund, the first Asian American, first Indian American, and first Sikh American elected to Congress;(3)the 75th anniversary of the passage of the Luce–Celler Act of 1946, which allowed Filipinos and Indians to immigrate to the United States and become naturalized United States citizens;(4)the 75th anniversary of the passage of the First Supplemental Surplus Appropriation Rescission Act, 1946 (Public Law 79–301; 60 Stat. 6) and the Second Supplemental Surplus Appropriation Rescission Act, 1946 (Public Law 79–391; 60 Stat. 221), which stripped military benefits from Filipino World War II veterans in the service of the United States Armed Forces;(5)the 100th anniversary of the first premier in a United States film of an Asian-American woman, Anna May Wong, in Bits of Life;(6)the 100th anniversary of the signing of the Hawaiian Homes Commission Act, which set aside approximately 200,000 acres as a land trust for the rehabilitation of the Native Hawaiian people through a government-sponsored homesteading program; and(7)the 150th anniversary of the Chinese Massacre of 1871 in which a mob of 500 White men killed approximately 20 Chinese immigrants in Los Angeles’s Chinatown, making the event one of the largest mass lynchings in United States history;Whereas Asian Americans and Pacific Islanders have made significant contributions to the United States at all levels of the Federal Government and the United States Armed Forces, including—(1)Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President pro tempore of the Senate, was the highest ranking Asian-American government official in the history of the United States; (2)Dalip Singh Saund, the first Asian-American Congressman;(3)Patsy T. Mink, the first woman of color and Asian-American woman to be elected to Congress;(4)Hiram L. Fong, the first Asian-American Senator;(5)Daniel K. Akaka, the first Senator of Native Hawaiian ancestry;(6)Norman Y. Mineta, the first Asian-American member of a Presidential Cabinet;(7)Elaine L. Chao, the first Asian-American woman member of a Presidential Cabinet; and(8)Kamala Devi Harris, the first Asian-American Vice President of the United States;Whereas the 117th Congress includes a record 21 Members of Asian or Pacific Islander descent;Whereas, in 2021, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 75 Members;Whereas, in 2021, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in—(1)the States of Alaska, Arizona, California, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Kansas, Kentucky, Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nevada, New Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Pennsylvania, Tennessee, Texas, Utah, Virginia, Washington, Wisconsin, and Wyoming; and(2)the territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;Whereas, in 2021, Asian Americans and Pacific Islanders honorably serve at all levels of the Federal judiciary;Whereas Asian Americans and Pacific Islanders have been disproportionately impacted by the COVID–19 pandemic, with Native Hawaiians and Pacific Islanders facing among the highest infection and mortality rates out of any racial group in several States;Whereas there are over 2 million Asian American and Pacific Islander first responders, health care providers, and frontline workers who are among the unsung heroes in the Nation’s fight against COVID–19;Whereas, since January 2020, there has been a dramatic increase in reports of anti-Asian hate crimes and incidents related to the COVID–19 pandemic, including—(1)over 6,600 incidents reported over the past year according to Stop AAPI Hate;(2)hate crimes surging by 169 percent across 15 major cities from the first quarter of 2020 to the first quarter of 2021; and(3)the murder of 8 people in the Atlanta, Georgia, region on March 16, 2021, at 3 separate Asian-owned businesses;Whereas discrimination targeting Asian Americans, especially in moments of crisis, is not a new phenomenon and has occurred throughout United States history, including—(1)the Page Act of 1875, which prohibited Chinese American women from immigrating to the United States;(2)the Chinese Exclusion Act of 1882, which was the first law to explicitly name an entire ethnic group for exclusion from immigrating to the United States;(3)the signing of Executive Order 9066 in 1942, which authorized the relocation and incarceration of approximately 120,000 individuals of Japanese ancestry during World War II, the majority of whom were United States citizens;(4)the murder of Vincent Chin in 1982 by two White autoworkers who mistakenly believed that Chin was Japanese and blamed him for the loss of their jobs due to the rise of the Japanese automotive industry; (5)the Cleveland Elementary School Shooting on January 17, 1989, where a gunman used an AK–47 to kill five children, four of whom were of Southeast Asian descent;(6)the mass shooting at a Sikh temple in Oak Creek, Wisconsin, on August 5, 2012, where a White supremacist fatally shot six people and wounded four others; and(7)the rise in discrimination and violence against Muslim, Sikh, and South Asian Americans following the September 11, 2001, attacks on the World Trade Center and the Pentagon;Whereas in response to the uptick in anti-Asian hate crimes throughout the COVID–19 pandemic, Congress passed the COVID–19 Hate Crimes Act (Public Law 117–13), which was signed into law by President Joseph R. Biden on May 20, 2021; Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; andWhereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of, and to understand the challenges faced by, Asian Americans and Pacific Islanders: Now, therefore, be itThat the House of Representatives—(1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and(2)recognizes that Asian-American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.